CHEZEM, Judge,
concurring in result.
I respectfully concur in result. The holdings of this court have recognized that the relevant act should be liberally construed so as to give effect to its beneficent, humane and sound economic policy. "However, such liberal construction cannot be used to give benefits to those whom the Legislature has determined are not entitled thereto." Jackson v. Review Board of the Indiana Employment Security Division, 135 Ind.App. 22, 191 N.E.2d 525, 528 (1968). At the time Winder v. Review Board, 528 N.E.2d 854 (Ind.Ct.App.1988) was issued, the legislature, in my view, had not determined that persons in Winders (or Bailey's) position should be entitled to benefits. Thus, the Winder court seemed to be rewriting the statute. However, the legislature has recently eliminated the ten week requirement and added the "reasonable expectation of continued employment" language, perhaps lifting that lan*1297guage from the Winder case. See Pub.L. No. 166-96. While I recognize that Pub.L. No. 166-96 did not become effective until after the relevant events in Bailey's case, I am now comfortable concluding that Bailey may fit within the category of persons whom the legislature has determined shall be entitled to benefits, depending, of course, upon the facts gleaned during future proceedings.